DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Specification
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is more than 150 words.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 are rejected under 35 USC 101 because the invention does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter). 
In particular, claim 8 is directed to “a blockchain network comprising: a first peer node, a second peer node, a third peer node and a plurality of channels” and the nodes and channels can be interpreted as software, the network (system) claimed is interpreted as software per se. Software per se is not one of the four statutory categories.
Claims 9-13 inherit the deficiencies of claim 8 through dependency and are therefore also rejected.
Regarding claim 14, the claim fails to recite that the computer-readable storage medium is non-transitory. As such, the claim may be reasonably interpreted as being drawn to a signal, which is non-statutory subject matter.
The rejection may be overcomed by amending independent claim 14 to recite "A non- transitory computer computer-readable storage medium...".
Claims 14-20 inherit the deficiencies of claim 14 through dependency and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raduchel et al. (hereinafter Raduchel) (US 2017/0161439 A1).
As per claim 1, Raduchel discloses a method comprising: 
receiving, by a device comprising a processor, biometric data identifying a patient, wherein a biometric authentication device identifies the patient and provides the biometric data (Raduchel teaches “an authenticity feature” in par. 70, “…from the perspective of a patient, the authentication mechanism also may include a biometric mechanism linking the data record to the patient. The biometric information may function as an encryption key in a symmetric encryption/decryption mechanism to encrypt medical record data. The biometric information may include digitized finger print, iris-Scan, retina-Scan, etc. The biometric mechanism may allow electronic medical records to be decrypted at the user's electronic device 130 based on the biometric information of the user (e.g., a finger print).” In par. 72); 
executing, by the device, a blockchain application to connect the device to a peer node, wherein the peer node hosts a chaincode and a ledger, and wherein the ledger stores health data associated with the patient (Raduchel teaches “a system 1600 is configured to access and then share electronic medical records utilizing block chain technology.” In par. 326, ; 
generating, by the device, a proposal directed to the peer node, wherein the proposal is to invoke the chaincode to interact with the ledger with regard to the health data (Raduchel teaches “…a request to retrieve the electronic medical record from repository can be authenticated using OAuth 2.0, per OAuth, “OAuth 2.0.” OAuth. Oct. 20, 2016. Web. . OAuth 2 can serve as an authentication technology for the user electronic device to utilize specific authentication credentials for each medical storage system to then access the electronic medical record.” In par. 329,); 
sending, by the device, the proposal to the peer node (Raduchel teaches “The user electronic device 130 sends a request message to record storage system 140 in order to request an electronic medical record (1720). This request message can be signed with the private key of the user's new address.” In par. 330); and 
receiving, by the device, a proposal response from the peer node (Raduchel teaches “The record storage system 140 receives the electronic medical record request message from the user electronic device 130 and then can validate, or verify, the message (1730).” In par. 331).
As per claim 2, Raduchel discloses the method of claim 1, wherein the biometric authentication device is a standalone device (Raduchel teaches “from the perspective of a patient, the authentication mechanism also may include a biometric mechanism linking the data record to the patient…The biometric information may include digitized finger print, iris-Scan, retina-Scan, etc…” in par. 72-Examiner’s note: Broadest reasonable interpretation of digitized fingerprint, iris-scan, retina-scan involves a standalone biometric device or is part of (user’s) device).

As per claim 3, Raduchel discloses the method of claim 1, wherein the biometric authentication device is part of the device executing the blockchain application (Raduchel teaches “from the perspective of a patient, the authentication mechanism also may include a biometric mechanism linking the data record to the patient…The biometric information may include digitized finger print, iris-Scan, retina-Scan, etc…” in par. 72-Examiner’s note: Broadest reasonable interpretation of digitized fingerprint, iris-scan, retina-scan involves a standalone biometric device or is part of (user’s) device).

As per claim 4, Raduchel discloses the method of claim 1, wherein the ledger is associated with a specific channel of a plurality of channels associated with the health data; and wherein a plurality of peer nodes comprising the peer node, and the blockchain application are associated with the specific channel (Raduchel teaches “…a link to a server is sent such that the recipient electronic device 180 can access the link and then download the electronic medical record. In an exemplary embodiment, this link can be a link to a location at the record storage system 140… this link can be to a peer-to-peer (P2P) network. In this embodiment, the electronic medical record can be distributed to a P2P network, such as P2P node 1620. The electronic medical record can be encrypted before distributing to a P2P network. A link, or other type of location identifier, can be included in the block chain share transaction so that the recipient can then download the electronic medical record.” in par. 343).

As per claim 5, Raduchel discloses the method of claim 4, wherein the ledger comprises: medical history data associated with the patient; patient prescription history data associated with the patient; or remote patient monitoring device data associated with the patient (Raduchel teaches “The Personal Health Record can be a single place to store the basic health information about the user 120. Such as insurance information, current medical conditions, medication prescriptions, medical history, etc…” in par. 246)

As per claim 6, Raduchel discloses the method of claim 5, wherein the proposal is to query the ledger for at least a portion of the health data stored by the ledger; and wherein the proposal response comprises a query result comprising at least the portion of the health data (Raduchel; par. 40).

As per claim 7, Raduchel discloses the method of claim 5, wherein the proposal is to update the ledger; and further comprising: 
(Raduchel teaches “As a result of the user receiving services, and a physician updating medical records, requesting tests, and writing a prescription, the health care provider may wish to update the user's records. The brokering application then may receive communications from the front desk system (or other systems in the physicians office) and request to transmit the information to the respective record storage providers.” In par. 211); 
sending, by the device, the proposed ledger update to a plurality of endorser peer nodes (Raduchel teaches “The user then may acknowledge the prompt to permit the mobile device to receive the updated medical records, testing requests, and prescriptions. The brokering application on the mobile device then may retrieve address information for each of the records, and transmit the updated information to each of the medical storage providers. Alter natively, the front desk system then may transmit each of the updates to email addresses associated with the user, where the updated information is processed and sent to each of the respective medical service providers. Such a configuration may be employed where access to the information is deemed especially sensitive and updates to the information deemed less of a concern since the updating system already has access to the information being updated. ” In par. 211); 
receiving, by the device, from the plurality of endorser peer nodes, endorsements of the proposed ledger update such that consensus among the plurality of endorser peer nodes is achieved (Raduchel teaches “The user then may acknowledge the prompt to permit the mobile device to receive the updated medical records, testing requests, and prescriptions. The brokering application on the mobile device then may retrieve address information for each of the records, and transmit the updated information to each of the medical storage providers. Alter natively, the front desk system then may transmit each of the updates to email addresses associated with the user, where the updated information is processed and sent to each of the respective medical service providers. Such a configuration may be employed where access to the information is deemed especially sensitive and updates to the information deemed less of a concern since the updating system already has access to the information being updated. ” In par. 211); 
generating and sending, by the device, a transaction order request to an orderer node, wherein the orderer node generates a transaction block based upon the transaction order request to update the ledger in accordance with the proposed ledger update (Raduchel teaches “The user then may acknowledge the prompt to permit the mobile device to receive the updated medical records, testing requests, and prescriptions. The brokering application on the mobile device then may retrieve address information for each of the records, and transmit the updated information to each of the medical storage providers. Alter natively, the front desk system then may transmit each of the updates to email addresses associated with the user, where the updated information is processed and sent to each of the respective medical service providers. Such a configuration may be employed where access to the information is deemed especially sensitive and updates to the information deemed less of a concern since the updating system already has access to the information being updated. ” In par. 211); and 
receiving, by the device, a ledger update event to indicate that the ledger has been updated by the peer node in accordance with the proposed ledger update (Raduchel teaches “the user electronic device may update a database stored locally on the user electronic device 130 and/or may update a database stored remotely from the user electronic device 130.” In par. 105, “The block chain system receives the share trans action, validates the transaction, and then posts the transaction into a new block of transactions (2070)…” in par. 374, and “the electronic medical record data and/or the container data can be used as the address for the block chain update. This block chain update becomes a record that can be used to validate the source and process for creating the electronic medical record fragments. The validity can therefore be checked once the fragments are aggregated into an electronic medical record.” In par. 391).

As per claim 8, Raduchel discloses a permissioned blockchain network comprising: 
an organization comprising a plurality of peer nodes and an orderer node (Raduchel; par. 343); 
a first peer node of the plurality of peer nodes associated with a first group of users, wherein the first group of users comprises a plurality of patients (Raduchel; par. 343); 
a second peer node of the plurality of peer nodes associated with a second group of users, wherein the second group of users comprises a plurality of medical professionals (Raduchel; par. 343); 
a third peer node of the plurality of peer nodes associated with a third group of users, wherein the third group of users comprises a plurality of caregivers (Raduchel; par. 343); and 
a plurality of channels through which the plurality of peer nodes communicate to update a plurality of ledgers, wherein one ledger of the plurality of ledgers is associated with one channel of the plurality of channels, wherein a first ledger of the plurality of ledgers comprises medical history data associated with the plurality of patients, wherein a second ledger of the plurality of ledgers comprises prescription history data associated with the plurality of patients, and wherein a third ledger of plurality of ledgers comprises remote patient monitoring device data associated with the plurality of patients (Raduchel; par. 7, 48, 247).

As per claim 9, Raduchel discloses the permissioned blockchain network of claim 8, further comprising: 
a device comprising a processor executing a blockchain application to perform operations (Raduchel; par. 47) comprising 
(Raduchel; par. 47); 
generating a proposal directed to the specific peer node, wherein the proposal is to invoke a specific chaincode to interact with a specific ledger (Raduchel; par. 329); 
sending the proposal to the specific peer node (Raduchel; par. 330); and 
receiving a proposal response from the specific peer node (Raduchel; par. 331).

As per claim 10, Raduchel discloses the permissioned blockchain network of claim 9, further comprising: a biometric authentication device comprising a further processor executing instructions to perform operations comprising identifying a specific patient of the plurality of patients via biometric data obtained from a biometric sensor of the biometric authentication device (Raduchel; par. 72).

As per claim 11, Raduchel discloses the permissioned blockchain network of claim 10, wherein the biometric authentication device is part of the device executing the blockchain application (Raduchel; par. 72).

As per claim 12, Raduchel discloses the permissioned blockchain network of claim 10, wherein the proposal is to query the specific ledger for at least a portion of health data stored by the specific ledger, wherein the health data comprises the medical history data associated with the specific patient, the prescription history data associated with the specific patient, or the remote patient monitoring device data associated with the specific patient; and wherein the proposal response comprises a query result comprising at least the portion of the health data (Raduchel; par. 40, 246).

As per claim 13, Raduchel discloses the permissioned blockchain network of claim 10, wherein the proposal is to update the specific ledger; and wherein the device executes the blockchain application to perform operations further comprising: 
receiving the proposal response comprising a proposed ledger update (Raduchel; par. 211); 
sending proposed ledger update to a plurality of endorser peer nodes (Raduchel; par. 211); 
receiving, from the plurality of endorser peer nodes, endorsements of the proposed ledger update such that consensus among the plurality of endorser peer nodes is achieved (Raduchel; par. 211); 
generating and sending a transaction order request to the orderer node, wherein the orderer node generates a transaction block based upon the transaction order request to update the specific ledger in accordance with the proposed ledger update (Raduchel; par. 211); and 
receiving a ledger update event to indicate that the specific ledger has been updated by the specific peer node in accordance with the proposed ledger update (Raduchel; par. 391).

As per claim 14, Raduchel discloses a computer-readable storage medium comprising computer-executable instructions of a blockchain application that, when executed by a processor, cause the processor to perform operations comprising: 
connecting to a peer node, wherein the peer node hosts a chaincode and a ledger, and wherein the ledger stores health data associated with a patient (Raduchel; par. 326); 
generating a proposal directed to the peer node, wherein the proposal is to invoke the chaincode to interact with the ledger with regard to the health data (Raduchel; par. 329); 
sending the proposal to the peer node; and receiving a proposal response from the peer node (Raduchel; par. 330).

As per claim 15, Raduchel discloses the computer-readable storage medium of claim 14, wherein the operations further comprise identifying the patient based upon biometric data obtained by a biometric sensor (Raduchel; par. 72).

As per claim 16, Raduchel discloses the computer-readable storage medium of claim 14, wherein the ledger is associated with a specific channel of a plurality of channels associated with the health data; and wherein a plurality of peer nodes comprising the peer node, and the blockchain application are associated with the specific channel (Raduchel; par. 343).

As per claim 17, Raduchel discloses the computer-readable storage medium of claim 16, wherein the ledger comprises: medical history data associated with the patient; patient prescription history data associated with the patient; or remote patient monitoring device data associated with the patient (Raduchel; par. 246).

As per claim 18, Raduchel discloses the computer-readable storage medium of claim 17, wherein the proposal is to query the ledger for at least a portion of the health data stored by the ledger; and wherein the proposal response comprises a query result comprising at least the portion of the health data (Raduchel; par. 40).

As per claim 19, Raduchel discloses the computer-readable storage medium of claim 17, wherein the proposal is to update the ledger; and wherein the operations further comprise: 
receiving the proposal response comprising a proposed ledger update (Raduchel; par. 211); 
sending the proposed ledger update to a plurality of endorser peer nodes (Raduchel; par. 211); 
(Raduchel; par. 211); 
generating and sending a transaction order request to an orderer node, wherein the orderer node generates a transaction block based upon the transaction order request to update the ledger in accordance with the proposed ledger update (Raduchel; par. 211); and 
receiving a ledger update event to indicate that the ledger has been updated by the peer node in accordance with the proposed ledger update (Raduchel; par. 211).

As per claim 20, Raduchel discloses the computer-readable storage medium of claim 19, wherein the proposed ledger update comprises adding, removing, or modifying at least a portion of the ledger based upon input received by a medical professional (Raduchel; par. 100).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626